Citation Nr: 1732886	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-25 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During a March 2017 hearing before the Board, the Veteran stated that he expected to attend a yearly appointment with his cardiologist in May of 2017.  The Veteran's representative asked that the record be held open in order for the Veteran to provide documents related to the May 2017 visit with his private physician, as well as to provide other private treatment records that have not been associated with the Veteran's claims file.  It does not appear that the Veteran submitted these private treatment records, or that VA has sought these private treatment records.  VA should perform a search for these records on remand.  See 38 U.S.C.A. § 5103A (West 2014).

It appears that VA last provided the Veteran with an examination to assess the severity of his CAD in August 2014.  The Veteran has alleged that his CAD has worsened, and should be provided with a new examination to assess the current severity of his CAD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The record also indicates that the Veteran continues to seek treatment through VA, but it does not appear that recent treatment records have been associated with his claims file.  VA should seek any VA treatment records not already associated with the Veteran's claims file on remand.  See 38 U.S.C.A. § 5103A.


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records not already associated with the Veteran's claims file.  Request authorization and consent to release information from any and all private doctors who have treated the Veteran for his service-connected coronary artery disease (CAD), obtain those treatment records, and associate those records with the claims file.

2.  After completion of item 1, schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his CAD.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

3.  After undertaking any additional development deemed appropriate, readjudicate the Veteran's pending claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.


	(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).

